  Case 18-30504          Doc 13      Filed 01/21/19 Entered 01/21/19 12:51:11                   Desc Main
                                       Document     Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

IN RE:                                                  )   Bankruptcy Case No. 18-30504
                                                        )   Chapter 7
CAROL JEAN LANE,                                        )
                                                        )
                               Debtor.                  )
                                                        )

              MOTION TO APPOINT THE LAW FIRM OF JOHN W. TAYLOR, P.C.
                      AS GENERAL COUNSEL FOR THE TRUSTEE

         The Trustee, pursuant to Bankruptcy Code Section 11 U.S.C. Section 327 and Bankruptcy Rule

2014, respectfully moves the Court to appoint the law firm of John W. Taylor, P.C. as General Counsel to

the Trustee and in support thereof states as follows:

         1.      The Movant is the duly appointed and acting Chapter 7 Trustee in the above captioned

bankruptcy case.

         2.      The Movant desires to retain the services of the law firm of John W. Taylor, P.C.

(“Taylor”), to perform necessary legal services for the Trustee regarding the identification and recovery

of assets of the estate, including litigation, as well as other legal matters associated with the

administration of the bankruptcy estate.

         3.      Taylor has the appropriate skills and resources needed to perform the legal services

required by the bankruptcy estate. It has previously been employed as an attorney in bankruptcy cases

and it has experience and expertise in performing the types of services needed herein.

         4.      The Movant proposes to compensate Taylor for its services at the normal hourly rates for

services and the reimbursement of expenses.

         5.      Taylor does not have an interest adverse to the bankruptcy estate in regard to the matters

for which he is to be employed, and he is a disinterested person within the meaning of 11 U.S.C. §

101(14).
  Case 18-30504         Doc 13      Filed 01/21/19 Entered 01/21/19 12:51:11                 Desc Main
                                      Document     Page 2 of 2


        6.      The Movant believes that it is in the best interest of the bankruptcy estate that Taylor be

appointed as general counsel for the purposes set forth above.

        WHEREFORE, the Movant respectfully prays the Court that the law firm of John W. Taylor, P.C.

be appointed as general counsel for the Trustee as set forth above.

        DATED this 21st day of January, 2019.



                                                 /s/ John W. Taylor
                                                 John W. Taylor, Bar No. 21378
                                                 4600 Park Road, Suite 420
                                                 Charlotte, NC 28209
                                                 (704) 540-3622
